Citation Nr: 0533698	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1985 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a Travel Board 
hearing before the undersigned in August 2004.  A transcript 
of that hearing has been associated with the claims folder.  
At the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

In an August 2004 letter, the RO notified the veteran that 
her appeal was being certified to the Board and she had 90 
days within which to submit additional evidence.  In November 
2004, the veteran submitted further medical evidence directly 
to the Board.  The evidence does not pertain to the PTSD 
claim, but is pertinent to the claims of service connection 
for the knee and stomach disorders.  As the evidence was 
submitted without a waiver of initial RO consideration, it is 
referred to the RO for appropriate action.  38 C.F.R. 
§ 20.1304 (2005).  

The issues of a left knee disorder, a right knee disorder, 
and a stomach disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appeal regarding the claim of service connection for 
PTSD.

2.  There is no competent evidence that the veteran is 
currently diagnosed with PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Review of the evidence of record reveals no diagnosis of 
PTSD.  The only medical evidence addressing the claimed 
condition is the report of a February 2001 VA psychiatric 
examination in which the examiner specifically ruled out 
PTSD.  The diagnosis was that of anxiety disorder.  The 
examiner stated, "PTSD criteria are not met because the 
alleged traumatic event (being sent to the theater of 
operations in Saudi Arabia) never took place."  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for PTSD must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the claimed disability--has 
not been met. 

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2004).  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
June 2001 and a statement of the case in April 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained the veteran's service personnel records and 
afforded the her a VA psychiatric examination in connection 
with her claim.  VA has not had any failure to obtain 
evidence of which VA must notify the veteran.  38 C.F.R. 
§ 3.159(e).  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for PTSD is denied.



REMAND

The veteran alleges she suffers from right and left knee 
conditions associated with service.  Service medical records 
(SMRs) document that the veteran received treatment for right 
and left knee conditions in service.  Post-service, the 
veteran sustained a left knee injury while playing softball 
in September of 1995.  As a result of the injury, subsequent 
private medical records reveal that the veteran underwent 
successful surgery and treatment including physical therapy 
for the left knee from September 1995 to January 1996.  A VA 
examination conducted in March 2001 specifically diagnosed 
the veteran with early degenerative disease in both knees; 
however, the VA examination was silent as to the etiology of 
the condition.   

Similarly, the veteran contends that she suffers from a 
stomach disorder developed during her service.  SMRs indicate 
that the veteran was treated for upper GI pain and burning in 
January 1992.  Tagamet was prescribed.  The veteran underwent 
an endoscopy in March 1992.  The diagnosis was "erosive 
nodular antritis" and "helicobacter pylori gastritis."  
Post-service, the veteran received treatment for epigastric 
pain and burning in 1994 and 1995.  May 1994 X-rays were 
negative for evidence of hiatal hernia or gastroesophageal 
reflux disease (GERD).  The record is silent as to any 
further complaint of a stomach disorder until a March 2001 VA 
examination.  At the examination, the veteran complained of 
mid-abdominal pain.  However, the evaluation yielded no 
specific diagnosis because the veteran failed to appear for 
stomach X-rays due to a death in her family.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  
Considering all the evidence of record, the Board finds 
sufficient basis to secure examinations, prior to appellate 
consideration of the claims, to determine whether right knee, 
left knee, and stomach disorders exist for VA compensation 
purposes, and if so, whether they are related to service.  38 
U.S.C.A. § 5103A(d).  To that end, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed right and left knee conditions.  
All indicated testing should be performed 
and the claims folder must be made 
available to the examiner for review 
prior to the examination.  Based on the 
examination and review of the case, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated left or right knee disorder 
is the result of disease or injury in 
service.  Complete rationale for all 
opinions expressed must be provided.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed stomach disorder.  All 
indicated testing should be performed and 
the claims folder must be made available 
to the examiner for review prior to the 
examination.  Based on the examination 
and review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any currently demonstrated stomach 
disorder is the result of disease or 
injury in service.  Complete rationale 
for all opinions expressed must be 
provided.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations and failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for her claim.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. Larkin
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


